Oo mon DH ON fF WH HN

NY PO WN WY WY WN DY BPO RR RRR Re RSE SO
Ooty HD NM PW HY KF DTD ODO WAA Dn BP WYP KF O&O

 

 

Case 2:20-cr-O0005-SMJ ECF No. 1

William D. Hyslop

United States Attorney

Eastern District of Washington
Stephanie Van Marter

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

filed 01/22/20 PagelD.1 Page 1 of 4

ta FILED IN THE
pinta S. DISTRICT COURT
EASTERN DIS FRICT OF WASHINGTON

JAN 2 2 2999

SEAN F. McAVOY. CLE RK
_____ DEPUTY
SPOKANE, WASHINGTON

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff,
V.

MONICA PESINA,
NICHOLAS SEAN CARTER,

Defendants.

INDICTMENT — 1

 

2:20-CR-5-SMJ
INDICTMENT

21 U.S.C. § 841(a)(1), (6) )(A)(vili)
Possession with Intent to Distribute
50 Grams or More of Actual (Pure)
Methamphetamine

(Count 1)

21 U.S.C. § 841(a)(1), (b)(1)(C)
Possession with Intent to Distribute
Heroin (Count 2)

21 U.S.C. § 841(a)(1), (b)(1)(C)
Possession with Intent to Distribute
Fentanyl (Count 3)

18 U.S.C. §§ 922(g)(1), 924(a)(2)
Felon in Possession of a Firearm
(Count 4)

21 U.S.C. § 853, 18 U.S.C. § 924, 28
U.S.C. § 2461
Criminal Forfeiture
Co OH DH A BP WW NO

wo NHN NO WN WN WH KH WV KN KS HK KH KH HK KF SEF OS S|
on HD HN BW YH SH CO OO Om KH vA BPW YY KF OS

 

 

Case 2:20-cr-O0005-SMJ ECFNo.1_ filed 01/22/20 PagelD.2 Page 2 of 4

The Grand Jury charges:
COUNT 1
On or about November 7, 2019, in the Eastern District of Washington, the
Defendants, MONICA PESINA and NICHOLAS SEAN CARTER, did knowingly and
intentionally possess with the intent to distribute 50 grams or more of actual (pure)
Methamphetamine, a Schedule II controlled substance, in violation of 21 U.S.C. §
841(a)(1), (b)(1)(A)(vili), and 18 U.S.C. § 2.
COUNT 2
On or about November 7, 2019, in the Eastern District of Washington, the
Defendants, MONICA PESINA and NICHOLAS SEAN CARTER, did knowingly and
intentionally possess with the intent to distribute Heroin, a Schedule I controlled
substance, in violation of 21 U.S.C. § 841(a)(1), (6)(1)(C), and 18 U.S.C. § 2.
COUNT 3
On or about November 7, 2019, in the Eastern District of Washington, the
Defendants, MONICA PESINA and NICHOLAS SEAN CARTER, did knowingly
and intentionally possess with the intent to distribute a mixture or substance
containing a detectable amount of N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny]]
propanamide (aka Fentanyl), a Schedule II controlled substance, in violation of 21
U.S.C. § 841(a)(1), (b)(1)(C), and 18 U.S.C. § 2.
COUNT 4
On or about November 7, 2019, in the Eastern District of Washington, the
Defendant, NICHOLAS SEAN CARTER, knowing of his status as a person
previously convicted of a crime punishable by imprisonment for a term exceeding
one year, did knowingly possess firearms, to wit: a Glock Model 26 GEN 4, 9 mm
pistol, bearing serial number BBTU921, and a Beretta Model 92FS, 9 mm pistol,
bearing serial number BER513205, which firearms had theretofore been

INDICTMENT -— 2
0 WN DA FP WD YN =

NO NHN Nw HY WH NY NY WN NN YK HS KS ee SS Se
Con NAN UU PW HY KH CO HO BAH A BW YH —& CO

 

 

Case 2:20-cr-00005-SMJ ECFNo.1 filed 01/22/20 PagelD.3 Page 3 of 4

transported in interstate and/or foreign commerce, in violation of 18 U.S.C. §§
922(g)(1), 924(a)(2).
NOTICE OF CRIMINAL FORFEITURE ALLEGATIONS

The allegations contained in this Indictment are hereby re-alleged and
incorporated by reference for the purpose of alleging forfeitures.

Pursuant to 21 U.S.C. § 853 upon conviction of a controlled substance
offense in violation of 21 U.S.C. § 841, as set forth in Counts 1 —3 of this
Indictment, the Defendants, MONICA PESINA and NICHOLAS SEAN
CARTER, shall forfeit to the United States of America, any property constituting,
or derived from, any proceeds obtained, directly or indirectly, as the result of such
offense(s) and any property used or intended to be used, in any manner or part, to
commit or to facilitate the commission of the offense(s). The property to be
forfeited includes, but is not limited to:

- $4,070.00 U.S. currency seized by ATF on or about November 7, 2019.

If any forfeitable property, as a result of any act or omission of the
Defendant(s):

(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a third party;

(c) has been placed beyond the jurisdiction of the court;

(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be divided

without difficulty;
the United States of America shall be entitled to forfeiture of substitute property
pursuant to 21 U.S.C. § 853(p).

Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), upon conviction of

a firearms offense in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), as set forth in

INDICTMENT — 3
Oo THD mM FP WwW PN

18}

 

 

Case 2:20-cr-00005-SMJ ECFNo.1 filed 01/22/20 PagelD.4 Page 4of4

Count 4 of this Indictment, the Defendant, NICHOLAS SEAN CARTER, shall

forfeit to the United States of America, any firearms and ammunition involved or

used in the commission of the offense, including, but not limited to the following:
- a Beretta Model 92FS, 9 mm pistol, bearing serial number BER513205; and
- a Glock Model 26 GEN 4, 9 mm pistol, bearing serial number BBTU921.

DATED this ZZ day of January 2020.

A TRUE BILL

 

ou ¥ T 7
\ Foreperson

 

William D. Hyslop
United States Attorney

 

 

srt Maer
Assistany United States Attorney

INDICTMENT — 4
